Citation Nr: 1133518	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  05-24 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a spine disability.  

4.  Entitlement to compensation under the provisions of 38 U.S.C. 1151 for pancreatitis with diabetes mellitus, diabetic peripheral neuropathy of the lower extremities, tremors, and low testosterone.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to January 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran testified at a hearing before the Board in August 2008 with regard to the issues of entitlement to service connection for cervical and lumbar spine disabilities.

The issues of entitlement to service connection for cervical and lumbar spine disabilities were remanded by the Board for additional development in October 2008.  Thereafter, the issues of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a spine disability and entitlement to compensation under the provisions of 38 U.S.C. 1151 for pancreatitis with diabetes mellitus, diabetic peripheral neuropathy of the lower extremities, tremors, and low testosterone were properly appealed and are now before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is necessary in order to properly adjudicate the issues on appeal.  

With regard to all issues on appeal, the Veteran has requested a hearing before a decision review officer (DRO) at the RO in statements received in May 2008, December 2009, and February 2010.  The Veteran has not been afforded a hearing before a DRO for any issues on appeal.  

With regard to the issues of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a spine disability and entitlement to compensation under the provisions of 38 U.S.C. 1151 for pancreatitis with diabetes mellitus, diabetic peripheral neuropathy of the lower extremities, tremors, and low testosterone, the Veteran indicated on his September 2009 substantive appeal that he desired a hearing before the Board.  The Veteran's August 2008 hearing before the Board addressed only the issues of entitlement to service connection for cervical and lumbar spine disabilities.  The Veteran has not been afforded a hearing before the Board with regard to the issues of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a spine disability and entitlement to compensation under the provisions of 38 U.S.C. 1151 for pancreatitis with diabetes mellitus, diabetic peripheral neuropathy of the lower extremities, tremors, and low testosterone.  Therefore, he should be scheduled for a hearing on those issues.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Schedule the Veteran for a hearing before a DRO at the RO with regard to all issues on appeal.  

2.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.

3.  Then, schedule the Veteran for a hearing before the Board with regard to the issues of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a spine disability and entitlement to compensation under the provisions of 38 U.S.C. 1151 for pancreatitis with diabetes mellitus, diabetic peripheral neuropathy of the lower extremities, tremors, and low testosterone.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

